Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11 line 5, “a pair of electrodes” and “a water salinity measuring probe” should read --the pair of electrodes-- and --the water salinity measuring probe--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Aguesse et al. (U.S. 6176129B1), in view of Chen et al. (U.S. 2020/0208509A1) and Morse et al. (U.S. 6227045B1).
Regarding claim 1, Aguesse et al. disclose a tool assembly (14, fig. 1) for monitoring reservoir water properties and reservoir production performance at a borehole (10; see title and refer to abstract), the tool assembly comprising: a conductivity measuring probe (12) that includes a pair of electrodes (conductivity sensors 48, fig. 1 and col. 5 lines 14-25) configured to measure a water conductivity (the fluid flowing from the wellbore through is a mixture of oil, water, and gas; refer to col. 5 lines 14-27 which refers to EPA0733780, see EPA0733780 col. 1 lines 12-23) between the pair of electrodes (48) when the tool assembly is immersed inside the borehole (10, see fig. 1); 
a spinner tool (20, see figs. 1-2) configured to measure a total flow rate at where the tool assembly is immersed inside the borehole (refer to col. 4 lines 5-12 and col. 5 lines 29-63), wherein the spinner tool (20) is located above the conductivity measuring probe (48) when the tool assembly (14) is immersed inside the borehole (10, see fig. 1); and 
a temperature probe (col. 3 lines 49-52: the top portion of 12 includes a temperature sensor) configured to measure a temperature at where the tool assembly is immersed inside the borehole (see fig. 1 and refer to col. 3 lines 49-52), wherein the temperature probe is located above the spinner tool (20) when the tool assembly is immersed inside the borehole (see fig. 1).  
However, Aguesse et al. is silent to a water salinity measuring probe wherein the water salinity measuring probe is mounted at a tip of the tool assembly.
Chen et al. teach that the conductivity of fluid can be tested by pulsing voltage across a set of electrodes at a wellbore location to determine salinity of produced fluid from a wellbore (refer to para 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the conductivity sensors of Aguesse et al. as a water salinity measuring probe to measure the salinity of the produced fluid, as taught by Chen et al. so that conductivity and/or salinity of the production fluid can be measured using the same sensor. 
However, the combination of Aguesse et al. and Chen et al. fail to teach wherein the water salinity measuring probe is mounted at a tip of the tool assembly. 
Morse et al. teach a probe (5, fig. 1) located inside a wellbore (see fig. 1) comprising sensors (10) mounted at a tip of a tool assembly (4), wherein sensor and probe are inserted into a casing (2) such that they are immersed in groundwater (8) for measurements (refer to col. 3 lines 1-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified position of the water salinity measuring probe of Aguesse et al. as modified by Chen et al. to have it mounted at a tip of the tool assembly, as taught by Morse et al. to ensure that the probe is immersed in the formation fluid that enters the wellbore through the perforations for measurements. 
Regarding claim 4, the combination of Aguesse et al., Chen et al., and Morse et al. teach all the features of this claim as applied to claim 1 above; Aguesse et al. further disclose wherein the pair of electrodes (48) of the water salinity measuring probe (at taught by Chen et al.) are within a predefined distance of each other (refer to col. 5 lines 9-12: the conductivity sensors 48 are situated at substantially equal distance/ predefined distance from the spinner. Also, the sensors 48 are located on arms 22 distributed at 90 degrees relative to each other, col. 4 lines 15-20, col. 4 line 65- col. 5 line 3; Being at equal distance from the spinner 20 and at the same level to the bottom links 26 of arms 22, as seen in fig. 1 places them at a predefined distance of each other).  
Regarding claim 5, the combination of Aguesse et al., Chen et al., and Morse et al. teach all the features of this claim as applied to claim 1 above; Aguesse et al. further disclose a pressure probe (refer to col. 3 lines 49-52: pressure sensor) configured to measure a pressure at where the tool assembly is immersed inside the borehole (see fig. 1 and refer to col. 3 lines 49-52).  

Claim 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aguesse et al. (U.S. 6176129B1), in view of Chen et al. (U.S. 2020/0208509A1) and Morse et al. (U.S. 6227045B1) as applied to claim 1 above, and further in view of Chidiac et al. (U.S. 2018/0066501A1).
Regarding claim 6, the combination of Aguesse et al., Chen et al., and Morse et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Aguesse et al., Chen et al., and Morse et al. fail to teach one or more fluid holdup probes co-located with the spinner tool and configured to measure a water holdup, and an oil holdup, when the tool assembly is immersed inside the borehole.  
Chidiac et al. teach a system and method for accessing fluid production of a well (refer to abstract). The system comprises a downhole sensor (18, fig. 1 and para 0028) wherein the downhole (18) cab be a combination of a flow rate sensor and a fluid holdup sensor (refer to para 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Aguesse et al., Chen et al., and Morse et al. to include one or more fluid holdup probes co-located with the spinner tool and configured to measure a water holdup, and an oil holdup, when the tool assembly is immersed inside the borehole, as taught by Chidiac et al. for optimizing  the flow rate calculation. 
Regarding claim 8, the combination of Aguesse et al., Chen et al., Morse et al., and Chidiac et al. teach all the features of this claim as applied to claim 6 above; Aguesse et al. as modified by Chen et al., Morse et al., and Chidiac et al. further disclose wherein the water salinity measuring probe (taught by Chen et al.), the spinner tool (20), the one or more fluid holdup probes (taught by Chidiac et al.), and the temperature probe (col. 3 lines 49-52: the top portion of 12 includes a temperature sensor) are coupled to surface (via a cable; refer to col. 1 lines 10-21 and col. 3 lines 44-48) configured to: receive, from the tool assembly, data encoding measured water conductivity, measured total flow rate, measured water holdup, measured oil holdup, and measured temperature when the tool assembly is immersed inside the borehole (see fig. 1 and refer to col. 1 lines 10-21 and col. 3 lines 44-48). 
However, Aguesse et al. is silent to a computer processor that based on the measured water conductivity and the measured temperature, calculates a flowing water salinity at where the tool assembly is immersed inside the borehole.
Chidiac et al. further teach a computer processor (10, fig. 1) receiving and processing sensor signals from flow rate sensor and fluid holdup sensor (refer to para 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Aguesse et al., Chen et al., Morse et al., and Chidiac et al. to have included a computer system in the system of Aguesse et al., as taught by Chidiac et al. for calculating a flowing water salinity when the tool assembly is immersed inside the borehole based on the sensor(s) data. 
Regarding claim 9, the combination of Aguesse et al., Chen et al., Morse et al., and Chidiac et al. teach all the features of this claim as applied to claim 8 above; Aguesse et al. as modified by Chen et al., Morse et al., and Chidiac et al. further disclose wherein the tool assembly (14) provides the measured water conductivity, the measured total flow rate, the measured water holdup, the measured oil holdup, and the measured temperature from two or more layers inside the borehole (the tool assembly 14 can be raised or lower via a cable, col. 3 lines 44-48, to different sections of the wellbore to take measurements).  
Regarding claim 10, the combination of Aguesse et al., Chen et al., Morse et al., and Chidiac et al. teach all the features of this claim as applied to claim 9 above; Chidiac et al. further teach wherein the computer processor (10) coupled to the sensor  data (18) encoding measured total flow rate (para 0028), measured water holdup, measured oil holdup (para 0028), and measured temperature inside the borehole (para 0028). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Aguesse et al., Chen et al., Morse et al., and Chidiac et al. to have used the computer system to receive, for the tool assembly, data encoding measured water conductivity, measured total flow rate, measured water holdup, measured oil holdup, and measured temperature from two or more layers inside the borehole, as taught by Chidiac et al., for calculating a mixed flowing water salinity at two or more layers when the tool assembly is immersed inside the borehole based on the sensor(s) data. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aguesse et al. (U.S. 6176129B1), in view of Chen et al. (U.S. 2020/0208509A1), Morse et al. (U.S. 6227045B1), and Chidiac et al. (U.S. 2018/0066501A1), as applied to claim 6 above, and further in view of Sims et al. (U.S. 4982383).
Regarding claim 7, the combination of Aguesse et al., Chen et al., Morse et al., and Chidiac et al. teach all the features of this claim as applied to claim 6 above; Aguesse et al. further disclose a diameter measuring tool (52) for measuring the diameter of the wellbore and the measurement thereof used to determine flow rate (refer to col. 2 lines 32-42 and col. 5 line 64-col. 6 line 15). 
However, the combination of Aguesse et al., Chen et al., Morse et al., and Chidiac et al. fail to teach a caliper log capable of measuring a diameter of the borehole.  
Sims et al. teach a downhole logging tool (18) comprising a caliper log (43) for providing diameter of a wellbore (5, refer to abstract). A surface electronic receives travel time signals and diameter signals from the caliper log to determine flow rate of the flowing fluid (refer to abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the diameter measuring tool of Aguesse et al. as modified by Chen et al., Morse et al., and Chidiac et al. with a caliper log, as taught by Sims et al. for the purpose of substituting one known type of diameter measurement tool for another to achieve the predictable result of measuring the diameter of the wellbore.  

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aguesse et al. (U.S. 6176129B1), in view of Chen et al. (U.S. 2020/0208509A1).
Regarding claim 11, Aguesse et al. disclose a method for monitoring reservoir production (refer to col. 4 lines 5-12, col. 5 lines 29-63, and col. 5 lines 14-25) at a borehole (10, fig. 1), the method comprising: 23 immersing a tool assembly (14) inside the borehole (10, see fig. 1), wherein the tool assembly (14) includes a conductivity measuring probe (12), a spinner tool (20), and a temperature probe (col. 3 lines 49-52: the top portion of 12 includes a temperature sensor), and wherein the conductivity measuring probe (12) includes a pair of electrodes (48); 
measuring a water conductivity (the fluid flowing from the wellbore through is a mixture of oil, water, and gas; refer to col. 5 lines 14-27 which refers to EPA0733780, see EPA0733780 col. 1 lines 12-23) between a pair of electrodes (48) of a conductivity measuring probe (12) when the tool assembly (14) is immersed inside the borehole (10; see fig. 1 and refer to col. 5 lines 14-25); 
measuring, using the spinner tool (20) of the tool assembly (14), a total flow rate at where the tool assembly (14) is immersed inside the borehole (refer to col. 4 lines 5-12 and col. 5 lines 29-63); and 
measuring, using the temperature probe (col. 3 lines 49-52: the top portion of 12 includes a temperature sensor) of the tool assembly (14), a temperature at where the tool assembly is immersed inside the borehole (see fig. 1 and refer to col. 3 lines 49-52).  
However, Aguesse et al. is silent to a water salinity measuring probe. 
Chen et al. teach that the conductivity of fluid can be tested by pulsing voltage across a set of electrodes at a wellbore location to determine salinity of produced fluid from a wellbore (refer to para 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the conductivity sensors of Aguesse et al. as a water salinity measuring probe to measure the salinity of the produced fluid, as taught by Chen et al. so that conductivity and/or salinity of the production fluid can be measured using the same sensor. 
Regarding claim 15, the combination of Aguesse et al. and Chen et al. teach all the features of this claim as applied to claim 1 above; Aguesse et al. further disclose measuring, using a pressure probe (refer to col. 3 lines 49-52: pressure sensor), a pressure at where the tool assembly is immersed inside the borehole (see fig. 1 and refer to col. 3 lines 49-52).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aguesse et al. (U.S. 6176129B1), in view of Chen et al. (U.S. 2020/0208509A1) as applied to claim 11 above, and further in view of Morse et al. (U.S. 6227045B1).
Regarding claim 14, the combination of Aguesse et al. and Chen et al. teach all the features of this claim as applied to claim 11 above; however, the combination of Aguesse et al. and Chen et al. fail to teach mounting the water salinity measuring probe at a tip of the spinner tool.  
Morse et al. teach a probe (5, fig. 1) located inside a wellbore (see fig. 1) comprising sensors (10) mounted at a tip of a tool assembly (4), wherein sensor and probe are inserted into a casing (2) such that they are immersed in groundwater (8) for measurements (refer to col. 3 lines 1-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified position of the water salinity measuring probe of Aguesse et al. as modified by Chen et al. to have it mounted at a tip of the tool assembly, as taught by Morse et al. to ensure that the probe is immersed in the formation fluid that enters the wellbore through the perforations for measurements. 

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aguesse et al. (U.S. 6176129B1), in view of Chen et al. (U.S. 2020/0208509A1) as applied to claim 11 above, and further in view of Chidiac et al. (U.S. 2018/0066501A1).
Regarding claim 16, the combination of Aguesse et al. and Chen et al. teach all the features of this claim as applied to claim 11 above; however, the combination of Aguesse et al. and Chen et al. fail to teach measuring, using one or more fluid holdup probes, a water holdup and an oil holdup when the tool assembly is immersed inside the borehole.  
Chidiac et al. teach a system and method for accessing fluid production of a well (refer to abstract). The system comprises a downhole sensor (18, fig. 1 and para 0028) wherein the downhole (18) cab be a combination of a flow rate sensor and a fluid holdup sensor (refer to para 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Aguesse et al., Chen et al., and Morse et al. to include one or more fluid holdup probes, a water holdup and an oil holdup when the tool assembly is immersed inside the borehole, as taught by Chidiac et al. for optimizing  the flow rate calculation. 
Regarding claim 18, the combination of Aguesse et al., Chen et al., and Chidiac et al. teach all the features of this claim as applied to claim 16 above; Aguesse et al. as modified by Chen et al., and Chidiac et al. further disclose receiving (at surface, refer to col. 3 lines 44-48), from the tool assembly (14), data encoding measured water conductivity (conductivity sensors 48, fig. 1 and col. 5 lines 14-25), measured total flow rate (refer to col. 4 lines 5-12 and col. 5 lines 29-63), measured water holdup (taught by Chidiac et al.), measured oil holdup (taught by Chidiac et al.), and measured temperature (col. 3 lines 49-52: the top portion of 12 includes a temperature sensor) when the tool assembly is immersed inside the borehole (see fig. 1); based on the measured water conductivity and the measured temperature, calculating a flowing water salinity at where the tool assembly is immersed inside the borehole (taught by Chen et al.).  
Regarding claim 19, the combination of Aguesse et al., Chen et al., and Chidiac et al. teach all the features of this claim as applied to claim 18 above; Aguesse et al. as modified by Chen et al., and Chidiac et al. further disclose obtaining the measured water conductivity (conductivity sensors 48, fig. 1 and col. 5 lines 14-25), the measured total flow rate (refer to col. 4 lines 5-12 and col. 5 lines 29-63), the measured water holdup (taught by Chidiac et al.), the measured oil holdup (taught by Chidiac et al.), and the measured temperature (col. 3 lines 49-52: the top portion of 12 includes a temperature sensor) from two or more layers inside the borehole (the tool assembly 14 can be raised or lower via a cable, col. 3 lines 44-48, to different sections of the wellbore to take measurements).  
Regarding claim 20, the combination of Aguesse et al., Chen et al., and Chidiac et al. teach all the features of this claim as applied to claim 19 above; Aguesse et al. as modified by Chen et al., and Chidiac et al. further disclose receiving, for the tool assembly (14), data encoding measured water conductivity (conductivity sensors 48, fig. 1 and col. 5 lines 14-25), measured total flow rate (refer to col. 4 lines 5-12 and col. 5 lines 29-63), measured water holdup (taught by Chidiac et al.), measured oil holdup (taught by Chidiac et al.), and measured temperature (col. 3 lines 49-52: the top portion of 12 includes a temperature sensor) from two or more layers inside the borehole (the tool assembly 14 can be raised or lower via a cable, col. 3 lines 44-48, to different sections of the wellbore to take measurements); and based on the measured water conductivity, the measured total flow rate, the measured water holdup, the measured oil holdup, and the measured temperature from two or more layers inside the borehole, calculating a mixed flowing water salinity inside the borehole (taught by Chen et al.; the salinity calculated is based on a mixture of oil, water, and gas produced from the formation).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aguesse et al. (U.S. 6176129B1), in view of Chen et al. (U.S. 2020/0208509A1) and Chidiac et al. (U.S. 2018/0066501A1) as applied to claim 16 above, and further in view of Sims et al. (U.S. 4982383).
Regarding claim 17, the combination of Aguesse et al., Chen et al., and Chidiac et al. teach all the features of this claim as applied to claim 16 above; Aguesse et al. further disclose a diameter measuring tool (52) for measuring the diameter of the wellbore and the measurement thereof used to determine flow rate (refer to col. 2 lines 32-42 and col. 5 line 64-col. 6 line 15). 
However, the combination of Aguesse et al., Chen et al., and Chidiac et al. fail to teach a caliper log capable of measuring a diameter of the borehole.  
Sims et al. teach a downhole logging tool (18) comprising a caliper log (43) for providing diameter of a wellbore (5, refer to abstract). A surface electronic receives travel time signals and diameter signals from the caliper log to determine flow rate of the flowing fluid (refer to abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the diameter measuring tool of Aguesse et al. as modified by Chen et al., Morse et al., and Chidiac et al. with a caliper log, as taught by Sims et al. for the purpose of substituting one known type of diameter measurement tool for another to achieve the predictable result of measuring the diameter of the wellbore.  
Allowable Subject Matter
Claims 2-3 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/YANICK A AKARAGWE/Examiner, Art Unit 3672